Title: From Abigail Smith Adams to George Washington Adams, 25 May 1812
From: Adams, Abigail Smith
To: Adams, George Washington



Quincy May 25 1812

I thank you my dear George for your Letter. I was glad to learn that you had such an agreable Ride to Atkinson, and that the objects of Nature presented themselves in Such pleasing coulours to you
The contemplation of nature, and its history fills the mind with the greatest variety of Ideas, and never brings weariness or disgust, and as an Elegant writer expresses it “The Study of Nature like the contemplations of Religion is,” forever rising with the rising mind
only reflect, that the Spacious oak, once existed in a small acorn. darwin in his Loves of the plants, a Book I dare Say which has not escaped your notice, thus expresses it—
“The pulpy acorn e’er it Swells, contains
The oak’s vast branches in its milky veins,”
who can contemplate the Heavens, without breaking forth with the psalmist, and proclaiming them the work of an Almighty hand!
daily acknowledge that almighty power to whom you are indebted for every moment of your existance, and unto whom you are accountable for your time, and the improvement of your tallents. waste not the Season of youth. it is a treasure, you can possess but once. I often think, no price would be too great to give: if I could at this Age possess the retentive powers of Youth; the true value of which I never rightly estimated but by their loss—
I inclose two Letters, and have the pleasure to Say that we are all well—my Love to your Brother. be kind and affectionate to each other. do not dispute, yeald, give up Something to each, and be assured the more friendly you are to each other, the more you will promote your own happiness, and the pleasure and comfort of all around you—
your affectionate Grand mother
A Adams—
PS it being Election week divide the inclosed between John & you

